February     13, 1975


The Honorable     Mark     W.   White                     Opinion No.   H-   526
Secretary   of State
Capitol Building                                          Re:    Whether any retired
Austin,   Texas 78711                                            judge is required to
                                                                 file activities report
                                                                 under art. 6252-9b,
Dear Secretary    White:                                         v. T. c. s.

    You have requested our opinion concerning whether retired                  judges
must comply with the financial disclosure  provisions of article                6252-9b.
V. T. C. S.

     Section 3(a) of article 6252-9b  requires “every elected officer.”     to
file financial statements.    Section 2(2)(c) defines “elected   officer” in
part as “a judge of a court of civil appeals,     a district court, a court of
domestic relations,    or a juvenile court created by special law,” as does
section 2(2)(E) concerning persons “appointed to fill a vacancy OCR       newly
created office who, if elected rather than appointed, would be an elec-
tive officer as defined [above]. ”

    Section   1 of the Act provides:

             It is the policy of the State of Texas that no
        state officer or state employee       shall have any
        interest,   financial or otherwise,     direct or in-
        direct,   or engage in any business       transaction
        or professional     activity or incur any obliga-
        tion of any nature which is in substantial con-
        flict with the proper discharge      of his duties in
        the public interest.      To implement this policy
        and to strengthen the faith and confi,dence of
        the people of ‘Texas in their state government,
        there are provided standards of conduct and
        disclosure    requirements    to be observed by
        persons owing a responsibility       to the people of




                                        p.   2372
.    -




    The Honorable      Mark W.      White,    page 2        (H-526)




             Texas and the government       of the State of Texas
             in the performance     of their official duties.   It
             is the intent of the legislature   that this Act shall
             serve not only as a guide for official conduct of
             these covered persons but also as a basis for
             discipline  of those who refuse to abide by its
             terms.

         Section   7 of article   6228b,     V. T. C. S.,    provides   in part:

                 No person who has heretofore      retired under
             the provisions   of this Judicial Retirement   Act
             shall be considered    to have been a judicial officer
             of this State after such retirement,    unless such
             person has accepted an assignment       by the Chief
             Justice to sit in a court of this state.

         Section   7A(a)   of article   622813 provides:

                  Any person who has retired under the pro-
             visions   of this Judicial Retirement     Act and who
             within ninety (90) days after such retirement
             accepts an assignment      by the Chief Justice of
             the Supreme Court or by a Presiditlg Judge of
             an Administrative     Judicial Di,strict shall con-
             tinue as a judici,al officer,   in which instance
             he shall, with his own consent to each assign-
             ment, be subject to assignment       by the Chief
             Justice of the Supreme Court or by a Presiding
             Judge of any Administrative       Judicial District
             to sit in any court of this state of the same dig-
             nity, or lesser,    as that from which he retired,
             and if in a District    Court, under the same rules
             as provided by the present Administrati.ve        Judi-
             cial Act, and while so assigtxd.        shall have all the
             powers of a judge thereof.       While assigned to
             said court,    such person shall be paid &I amount
             equal to the salary of the judge of said court, in
             lieu of retirement    allowance.




                                             p.   2373
 -’




The Honorable   Mark    W.   White,   page 3       (H-526)




     It is therefore apparent     that a judge who retires and does not
accept an appointment to sit in a court of this State is not thereafter
a judicial officer,     and has no further duties as a judge.   Accordingly,
it is our opinion that those retired judges who are no longer “judicial
officers” within section 7 of article 6228b are also not “elected officers”
under section 2(2) of article 6252-9b      and are not subject to its disclosure
requirements.       Of course,   were a retired judge to scce~pt an executive
or legislative    office in state government he may be subject to the
statutory financial disclosure      requirements.   -See Attorney General
Opinion H-155 (1973).

     However,  those judges who continue as judicial officers   retain
duties as judges,  and the public policy of the State, as expressed    in
section 1 of 6252-9b,   ES,     is applicable to the “discharge  of [their]
duties.”  Attorney General Opinion H-190 (1973) held, paraphrasing        the
language of the statute, that:

             The courts whose judges are included by
        $2(2)(C) in the definition of ‘Elected officers,     ’
        therefore,   are the courts of civil appeals,
        district cmn+s. criminal district courts exer-
        cising the jurisdi.ction    of district courts,
        courts of domestic     relations,    juvenile courts
        created by special laws, and any other legis-
        latively created courts,      if there are any, which
        exercise   district court jurisdiction.              :


A judge who served in one of these courts prior to his retirement,would
therefore have been an “elected       officer” during his term of office.
Since upon accep&g      assignment     to a court under section 7A of article
6228b.a retired judge retains his character         as a judicial  officer, it is
our opinion that insofar as a rettred judge serves on one of the c~ourts
enumerated in H-190 (1973). supra.          he comes wi.thin the broad definition
of “rkcted   offi,cer” under secti.on    2(2) of article 6252-913,  and in con-
formity with t,he St,ate’s public policy is subject to the Act’s financial
reporti.ng requirements.




                                       p.   2374
.   .    -




        The Honorable   Mark W.    White,   page 4          (H-526)




                                  SUMMARY

                     A retired judge who does not accept assignment
                under section 7A of article 6228b is not an “elected
                officer” under article 6252-9b  and is not required
                to file financial reports.

                    A retired judge who accepts assignment     under
                section 7A of article 5228b to one of the courts
                covered by section 2(2) of article 6252-9b,  is an
                “elected officer” and must comply with that statute’s
                financial disclosure  requirements.

                                                     Very    truly yours,




                                                                  HILL
                                                                  General   of Texas

        APPROVED:




        DAVID   M.   KENDALL,     Fi.rst Assistant




        a
        C. ROBERT HEAT:H.       Chai.rman
        Opinion Committee




                                                p.    2375